Kimberly B.




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 29, 2014

                                   No. 04-13-00183-CV

                                 William R. SCHLECHT,
                                        Appellant

                                              v.

                                Kimberly B. SCHLECHT,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-05142
                        Honorable Richard Price, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for Rehearing by Panel and for
Rehearing En Banc, and the motion is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court